UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period :	May 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Opportunities Fund Annual report 4 | 30 | 17 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 8 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Important notice regarding Putnam’s privacy policy 15 Financial statements 16 Federal tax information 41 About the Trustees 42 Officers 44 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees June 8, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017’s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 8–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Effective April 1, 2017, the Russell 2500 Index replaced the Russell 2000 Index as the fund’s benchmark. In Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that will generally be held by the fund. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 4/30/17. See above and pages 8–10 for additional fund performance information. Index descriptions can be found on page 13. 2 Capital Opportunities Fund Kate is Co-Director of Equity Research at Putnam. She earned an M.B.A. from Yale School of Management and a B.A. from Wellesley College. Kate joined Putnam in 2012 and has been in the investment industry since 2008. In addition to Kate, your fund is managed by Co-Director of Equity Research Samuel Cox and Portfolio Managers Joshua H. Fillman, Elizabeth C. McGuire, and William C. Rives. Kate, the fund has a new management team. What can you tell us about your investment approach? On March31, 2017, our team of small- and mid-cap stock analysts assumed management of the fund. We are bringing a more concentrated focus on fundamental research, with the goal of ensuring that stock selection is the most important aspect of the fund’s investment process. Each manager specializes in a specific sector and takes a bottom-up approach to selecting stocks. This means that our decisions are based primarily on characteristics of individual companies rather than on broader events, trends, or conditions in the economy or financial markets. We believe this active, research-centric approach is especially beneficial when investing in small and midsize companies. Unlike large companies that are widely followed by Wall Street analysts, smaller companies tend to be underfollowed and underresearched. For this reason, we believe that our in-house team of industry experts, with years of experience covering small- and mid-cap stocks, can give the fund a competitive edge in finding opportunities that many investors Capital Opportunities Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 4/30/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 4 Capital Opportunities Fund may have overlooked. In looking at the fund’s risk/reward profile, the specific stocks in the portfolio — rather than other factors such as sector weightings — are the primary drivers of fund performance. This reflects our bottom-up approach to building the portfolio. Could you describe your process for selecting stocks? The first step is to narrow the broad universe of stocks with a screening process that looks at characteristics such as liquidity, company size, earnings power, growth potential, and valuation, among other factors. Once we complete these screens, our most important work begins — intensive, in-depth, company-by-company research to help us identify the most attractive investment opportunities. Each analyst has a unique approach to assessing stocks and companies, but it always involves diligent research — financial modeling, meeting with company management, attending industry events, and communicating with fellow analysts to share and debate ideas. With the expanded team and a greater focus on sector research, have there been any changes to the fund’s positioning? A notable change we have made is to significantly reduce the number of stocks in the fund’s portfolio. We believe this more concentrated approach allows us to invest in what we consider our best ideas. We are able to emphasize those companies about which we have the strongest conviction, and to give these stocks a greater weighting in the portfolio. At the start of the period, the fund had nearly 300 stocks in its portfolio. By period-end, we had trimmed the fund’s holdings to approximately 100 stocks, and we will aim to further reduce the number of holdings over time. How did the fund perform during the 12 - month reporting period ended April30, 2017? In a strong period for the U.S. stock market, and small-company stocks in particular, the fund delivered a solid return of 20.03%, but underperformed its benchmark and the average return for funds in its Lipper peer group. Stock selection in the consumer discretionary, health-care, and financials sectors detracted most from returns relative to the benchmark. In addition, the fund’s cash position was a detractor as the stock market rallied. What were some holdings that contributed to performance during the period? The fund’s top-performing holding was biopharmaceutical company TESARO. The company has one commercially viable product, rolapitant, for the treatment of chemotherapy-induced nausea/vomiting. This past summer, TESARO released phase III trial results for niraparib, a product in development for the treatment of ovarian cancer. The results showed that niraparib was well tolerated, and TESARO’s stock price climbed sharply. TESARO was no longer in the portfolio at the close of the period. Another highlight for the period was the stock of Applied Optoelectronics, a maker of fiber-optic devices. Its stock price surged after the company delivered positive earnings results, due in part to growing demand for its data center products. By period-end, Applied Optoelectronics had been sold from the portfolio. Another contributor to fund performance was an investment in MasTec, an infrastructure construction company that specializes in building and upgrading wireless and satellite communications in a range of industries. MasTec reported stronger-than-expected financial results, particularly in its oil and gas division. Capital Opportunities Fund 5 What holdings detracted from fund performance? The top detractor for the period was the fund’s investment in Michaels, which owns and operates a chain of arts-and-crafts specialty retail stores. Michaels’ sales growth and profit margins came under pressure due to increased competition. Also dampening fund performance was the stock of Wabtec, a provider of technology-based equipment and services for the global freight and transit rail industries. The company struggled with slowing freight rail traffic for energy products such as coal. The stock of Fifth Street Finance, a specialty finance company that delivered disappointing financial results, also detracted from fund performance. By period-end, Michaels and Fifth Street Finance were no longer held in the portfolio. As the fund begins a new fiscal year, what is your outlook for the months ahead? Higher levels of confidence from both businesses and consumers could lead to improvement in consumer spending and capital expenditure in the months ahead. At the same time, however, we are aware that sentiment and stock market performance could be dampened amid growing concern about foreign policy risks and lack of progress from Washington on pro-growth, business-friendly initiatives. In terms of sectors, we are seeing attractive opportunities in basic materials, particularly U.S. construction companies that may benefit from improved growth trends in both residential and commercial construction. Materials stocks could also benefit from legislation that increases federal infrastructure spending. In the consumer sector, we are generally avoiding traditional brick-and-mortar retailers and focusing on those that are gaining market share and whose prospects for profitability are underestimated in our view. We are proceeding with caution in areas such as real estate and utilities, as well as with energy companies that are dependent on rising commodity prices. Thank you, Kate, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Capital Opportunities Fund Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Capital Opportunities Fund 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (6/1/98) Before sales charge 7.84% 76.33% 5.84% 57.17% 9.46% 14.26% 4.54% 20.03% After sales charge 7.50 66.19 5.21 48.13 8.18 7.69 2.50 13.13 Class B (6/29/98) Before CDSC 7.50 66.05 5.20 51.26 8.63 11.69 3.75 19.11 After CDSC 7.50 66.05 5.20 49.26 8.34 9.08 2.94 14.11 Class C (7/26/99) Before CDSC 7.04 63.53 5.04 51.32 8.64 11.70 3.76 19.13 After CDSC 7.04 63.53 5.04 51.32 8.64 11.70 3.76 18.13 Class M (6/29/98) Before sales charge 7.30 67.67 5.30 53.27 8.92 12.49 4.00 19.45 After sales charge 7.09 61.80 4.93 47.91 8.14 8.55 2.77 15.27 Class R (1/21/03) Net asset value 7.57 71.91 5.57 55.08 9.17 13.36 4.27 19.68 Class R5 (7/2/12) Net asset value 8.05 79.59 6.03 58.14 9.60 14.18 4.52 19.18 Class R6 (7/2/12) Net asset value 8.13 82.32 6.19 60.54 9.93 15.68 4.98 20.56 Class Y (10/2/00) Net asset value 8.09 80.75 6.10 59.16 9.74 15.10 4.80 20.40 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 8 Capital Opportunities Fund Comparative index returns For periods ended 4/30/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Russell 2500 Index * 8.71% 106.42% 7.52% 83.76% 12.94% 27.90% 8.55% 20.69% Russell 2000 Index 7.52 97.58 7.05 83.84 12.95 29.63 9.03 25.63 Lipper Small-Cap Core Funds category average † 8.24 91.41 6.61 75.48 11.81 24.39 7.46 21.54 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Effective April 1, 2017, the Russell 2500 Index replaced the Russell 2000 Index as the fund’s benchmark. In Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that will generally be held by the fund. † Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/17, there were 905, 772, 661, 475, and 147 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $16,605 and $16,353, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,180. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $17,191, $17,959, $18,232 and $18,075, respectively. Capital Opportunities Fund 9 Fund price and distribution information For the 12-month period ended 4/30/17 Distributions Class A Class B Class C Class M Class R ClassR5 ClassR6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.102 $0.007 $0.011 $0.042 $0.058 $0.153 $0.168 $0.139 Capital gains Long-term gains 0.990 0.990 0.990 0.990 0.990 0.990 0.990 0.990 Short-term gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 4/30/16 $13.86 $14.71 $12.01 $12.18 $12.71 $13.17 $13.51 $14.27 $14.28 $14.24 4/30/17 15.52 16.47 13.29 13.49 14.13 14.64 15.10 15.85 16.03 15.99 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (6/1/98) Before sales charge 7.86% 81.36% 6.13% 54.53% 9.09% 12.34% 3.95% 18.94% After sales charge 7.52 70.93 5.51 45.64 7.81 5.88 1.92 12.10 Class B (6/29/98) Before CDSC 7.52 70.61 5.49 48.90 8.29 9.81 3.17 18.04 After CDSC 7.52 70.61 5.49 46.90 8.00 7.25 2.36 13.04 Class C (7/26/99) Before CDSC 7.07 68.16 5.34 48.99 8.30 9.84 3.18 18.07 After CDSC 7.07 68.16 5.34 48.99 8.30 9.84 3.18 17.07 Class M (6/29/98) Before sales charge 7.32 72.38 5.60 50.75 8.55 10.60 3.42 18.35 After sales charge 7.12 66.35 5.22 45.47 7.78 6.73 2.20 14.21 Class R (1/21/03) Net asset value 7.60 76.85 5.87 52.65 8.83 11.49 3.69 18.65 Class R5 (7/2/12) Net asset value 8.07 84.77 6.33 55.54 9.24 12.24 3.93 18.13 Class R6 (7/2/12) Net asset value 8.16 87.58 6.49 57.90 9.57 13.79 4.40 19.49 Class Y (10/2/00) Net asset value 8.11 85.97 6.40 56.55 9.38 13.21 4.22 19.25 See the discussion following the fund performance table on page 8 for information about the calculation of fund performance. 10 Capital Opportunities Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 4/30/16 1.19% * 1.94% * 1.94% * 1.69% * 1.44% * 0.85% 0.75% 0.94% * Annualized expense ratio for the six-month period ended 4/30/17 † 1.19% 1.94% 1.94% 1.69% 1.44% 0.87% 0.77% 0.94% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/16 to 4/30/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $6.36 $10.35 $10.35 $9.02 $7.69 $4.63 $4.12 $5.03 Ending value (after expenses) $1,155.30 $1,150.90 $1,151.60 $1,152.80 $1,153.30 $1,146.10 $1,157.70 $1,156.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Capital Opportunities Fund 11 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/17, use the following calculation method. To find the value of your investment on 11/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $5.96 $9.69 $9.69 $8.45 $7.20 $4.36 $3.86 $4.71 Ending value (after expenses) $1,018.89 $1,015.17 $1,015.17 $1,016.41 $1,017.65 $1,020.48 $1,020.98 $1,020.13 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Capital Opportunities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Index is an unmanaged index of 2,000 small-cap companies in the Russell 3000 Index. Russell 2500 Index is an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell ® is a trademark of Frank Russell Company. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings Capital Opportunities Fund 13 are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Capital Opportunities Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Capital Opportunities Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Capital Opportunities Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Investment Funds and Shareholders of Putnam Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Opportunities Fund (the “Fund”) as of April 30, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of April 30, 2017 by correspondence with the custodian and brokers; when replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 8, 2017 Capital Opportunities Fund 17 The fund’s portfolio 4/30/17 COMMON STOCKS (99.1%)* Shares Value Aerospace and defense (0.8%) Kratos Defense & Security Solutions, Inc. † 99,277 $756,491 Orbital ATK, Inc. 18,000 1,782,000 Airlines (1.3%) Hawaiian Holdings, Inc. † 26,000 1,411,800 JetBlue Airways Corp. † 47,200 1,030,376 Spirit Airlines, Inc. † 29,100 1,666,557 Auto components (1.8%) Goodyear Tire & Rubber Co. (The) 158,539 5,743,868 Banks (7.0%) East West Bancorp, Inc. 82,964 4,502,456 First Republic Bank 45,600 4,216,176 PacWest Bancorp 53,600 2,647,304 Peoples Bancorp, Inc. 157,737 5,281,035 Popular, Inc. (Puerto Rico) 87,577 3,670,352 Texas Capital Bancshares, Inc. † 34,200 2,602,620 Biotechnology (2.3%) Array BioPharma, Inc. † S 292,700 2,537,709 Clovis Oncology, Inc. † S 55,500 3,212,895 Neurocrine Biosciences, Inc. † 34,800 1,858,320 Building products (1.4%) Continental Building Products, Inc. † 49,786 1,212,289 NCI Building Systems, Inc. † 53,096 929,180 PGT Innovations, Inc. † 231,694 2,525,465 Capital markets (3.3%) Hamilton Lane, Inc. Class A † 305,800 5,724,576 Investment Technology Group, Inc. 246,700 4,911,797 Chemicals (2.0%) Orion Engineered Carbons SA (Luxembourg) 105,044 2,132,393 W.R. Grace & Co. 62,100 4,329,612 Commercial services and supplies (1.1%) Stericycle, Inc. † 42,900 3,661,086 Communications equipment (1.2%) EchoStar Corp. Class A † 69,100 3,977,396 Construction and engineering (4.4%) AECOM † 46,400 1,587,344 Argan, Inc. 19,288 1,289,403 Dycom Industries, Inc. † S 22,018 2,326,422 Granite Construction, Inc. 24,700 1,301,937 18 Capital Opportunities Fund COMMON STOCKS (99.1%)* cont . Shares Value Construction and engineering cont . MasTec, Inc. † 67,960 $3,000,434 Primoris Services Corp. 27,400 629,378 Quanta Services, Inc. † 69,430 2,460,599 Tutor Perini Corp. † 59,200 1,826,320 Construction materials (1.2%) Summit Materials, Inc. Class A † 147,895 3,794,986 Containers and packaging (3.0%) Ball Corp. 29,100 2,237,499 RPC Group PLC (United Kingdom) 426,847 4,483,629 Sealed Air Corp. 65,500 2,883,310 Diversified consumer services (0.9%) Service Corp. International/US 92,400 2,977,128 Diversified telecommunication services (0.9%) Zayo Group Holdings, Inc. † 86,800 3,044,076 Electric utilities (1.2%) ALLETE, Inc. 55,400 3,873,014 Electrical equipment (1.0%) AZZ, Inc. 14,447 853,095 EnerSys 10,404 864,676 Sensata Technologies Holding NV † 34,664 1,427,464 Energy equipment and services (1.2%) Oceaneering International, Inc. 37,600 992,264 Patterson-UTI Energy, Inc. 45,900 993,506 Select Energy Services Class A † S 69,792 1,072,703 Weatherford International PLC † S 145,600 840,112 Equity real estate investment trusts (REITs) (8.3%) Colony NorthStar, Inc. Class A 442,239 5,780,064 Easterly Government Properties, Inc. S 252,400 5,078,288 Gaming and Leisure Properties, Inc. 170,800 5,943,840 New York REIT, Inc. S 589,200 5,620,968 SBA Communications Corp. † 35,600 4,503,044 Food products (1.9%) Nomad Foods, Ltd. (United Kingdom) † 249,300 2,941,740 Sanderson Farms, Inc. S 27,530 3,187,423 Gas utilities (1.2%) ONE Gas, Inc. 55,400 3,813,182 Capital Opportunities Fund 19 COMMON STOCKS (99.1%)* cont . Shares Value Health-care equipment and supplies (1.9%) GenMark Diagnostics, Inc. † S 204,900 $2,626,818 Penumbra, Inc. † S 42,581 3,638,546 Health-care providers and services (1.1%) Select Medical Holdings Corp. † 266,300 3,661,625 Hotels, restaurants, and leisure (4.6%) Dave & Buster’s Entertainment, Inc. † 93,500 5,984,935 Del Taco Restaurants, Inc. † S 215,300 2,831,195 Wingstop, Inc. S 75,700 2,227,851 Wyndham Worldwide Corp. 42,300 4,031,613 Independent power and renewable electricity producers (0.4%) NextEra Energy Partners LP 39,729 1,376,610 Insurance (2.3%) Assured Guaranty, Ltd. 115,400 4,400,202 Employers Holdings, Inc. 75,245 3,009,800 Internet software and services (4.7%) Instructure, Inc. † S 166,934 3,989,723 J2 Cloud Services, LLC S 47,297 4,268,081 Rightmove PLC (United Kingdom) 100,171 5,430,975 Wix.com, Ltd. (Israel) † S 19,700 1,624,265 IT Services (2.0%) DXC Technology Co. † 86,600 6,524,444 Leisure products (2.9%) Brunswick Corp. 116,600 6,617,050 Malibu Boats, Inc. Class A † 127,100 2,928,384 Machinery (1.8%) Hillenbrand, Inc. 35,700 1,317,330 Standex International Corp. 11,559 1,085,968 Terex Corp. 31,876 1,115,022 Wabash National Corp. S 47,068 1,072,209 Wabtec Corp. 15,541 1,303,734 Marine (0.1%) Matson, Inc. 13,294 421,420 Media (0.9%) Live Nation Entertainment, Inc. † 94,000 3,023,040 Metals and mining (0.9%) Commercial Metals Co. 155,000 2,889,200 20 Capital Opportunities Fund COMMON STOCKS (99.1%)* cont . Shares Value Mortgage real estate investment trusts (REITs) (0.3%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. S 47,907 $1,050,121 Oil, gas, and consumable fuels (3.1%) EnCana Corp. (Canada) 327,500 3,504,250 NuVista Energy, Ltd. (Canada) † 396,800 1,787,715 Parsley Energy, Inc. Class A † 66,000 1,966,140 QEP Resources, Inc. † 160,000 1,889,600 Seven Generations Energy, Ltd. (Canada) † 53,600 949,058 Paper and forest products (1.2%) KapStone Paper and Packaging Corp. 186,567 3,934,698 Personal products (0.9%) Edgewell Personal Care Co. † 39,000 2,788,110 Pharmaceuticals (5.9%) Aclaris Therapeutics, Inc. † S 130,600 3,671,166 Jazz Pharmaceuticals PLC † 37,524 5,976,823 Medicines Co. (The) † S 72,984 3,599,571 Pacira Pharmaceuticals, Inc. † 119,149 5,784,684 Professional services (1.2%) ICF International, Inc. † 46,444 2,050,503 Navigant Consulting, Inc. † 72,339 1,733,966 Semiconductors and semiconductor equipment (3.8%) Cavium, Inc. † 41,500 2,857,275 Qorvo, Inc. † S 72,000 4,898,160 Teradyne, Inc. 127,000 4,479,290 Software (4.6%) Everbridge, Inc. † 192,103 4,458,711 Proofpoint, Inc. † S 45,684 3,443,203 RealPage, Inc. † 112,900 4,182,945 SS&C Technologies Holdings, Inc. 80,600 2,961,244 Specialty retail (2.3%) Burlington Stores, Inc. † 29,300 2,898,356 J. Jill, Inc. † S 354,300 4,676,760 Technology hardware, storage, and peripherals (1.6%) Diebold Nixdorf, Inc. S 181,900 5,129,580 Thrifts and mortgage finance (2.1%) Radian Group, Inc. 397,353 6,707,319 Capital Opportunities Fund 21 COMMON STOCKS (99.1%)* cont . Shares Value Trading companies and distributors (0.6%) Beacon Roofing Supply, Inc. † 14,501 $718,815 H&E Equipment Services, Inc. 63,200 1,334,784 Water utilities (0.5%) California Water Service Group 46,900 1,674,329 Total common stocks (cost $303,980,067) INVESTMENT COMPANIES (—%)* Shares Value Medley Capital Corp. 2,684 $20,720 Total investment companies (cost $20,315) SHORT-TERM INVESTMENTS (16.4%)* Shares Value Putnam Cash Collateral Pool, LLC 1.05% d 46,944,265 $46,944,265 Putnam Short Term Investment Fund 0.87% L 6,362,147 6,362,147 Total short-term investments (cost $53,306,412) TOTAL INVESTMENTS Total investments (cost $357,306,794) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $325,267,908. † This security is non-income-producing. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 22 Capital Opportunities Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $43,940,180 $—­ $—­ Consumer staples 8,917,273 —­ —­ Energy 13,995,348 —­ —­ Financials 48,723,758 —­ —­ Health care 36,568,157 —­ —­ Industrials 44,696,067 —­ —­ Information technology 58,225,292 —­ —­ Materials 26,685,327 —­ —­ Real Estate 26,926,204 —­ —­ Telecommunication services 3,044,076 —­ —­ Utilities 10,737,135 —­ —­ Total common stocks —­ —­ Investment companies 20,720 —­ —­ Short-term investments 6,362,147 46,944,265 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 23 Statement of assets and liabilities 4/30/17 ASSETS Investment in securities, at value, including $44,171,137 of securities on loan (Note 1): Unaffiliated issuers (identified cost $304,000,382) $322,479,537 Affiliated issuers (identified cost $53,306,412) (Notes 1 and 5) 53,306,412 Cash 35 Dividends, interest and other receivables 168,015 Receivable for shares of the fund sold 119,942 Receivable for investments sold 5,014,924 Prepaid assets 45,131 Total assets LIABILITIES Payable for investments purchased 7,462,028 Payable for shares of the fund repurchased 829,617 Payable for compensation of Manager (Note 2) 167,631 Payable for custodian fees (Note 2) 9,860 Payable for investor servicing fees (Note 2) 114,634 Payable for Trustee compensation and expenses (Note 2) 155,877 Payable for administrative services (Note 2) 1,299 Payable for distribution fees (Note 2) 77,565 Collateral on securities loaned, at value (Note 1) 46,944,265 Other accrued expenses 103,312 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $261,950,918 Undistributed net investment income (Note 1) 2 Accumulated net realized gain on investments (Note 1) 44,837,833 Net unrealized appreciation of investments 18,479,155 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 24 Capital Opportunities Fund Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($231,335,230 divided by 14,906,764 shares) $15.52 Offering price per class A share (100/94.25 of $15.52) * $16.47 Net asset value and offering price per class B share ($7,912,986 divided by 595,218 shares) ** $13.29 Net asset value and offering price per class C share ($20,370,946 divided by 1,510,146 shares) ** $13.49 Net asset value and redemption price per class M share ($3,977,020 divided by 281,444 shares) $14.13 Offering price per class M share (100/96.50 of $14.13) * $14.64 Net asset value, offering price and redemption price per class R share ($10,097,480 divided by 668,511 shares) $15.10 Net asset value, offering price and redemption price per class R5 share ($16,824 divided by 1,061 shares) † $15.85 Net asset value, offering price and redemption price per class R6 share ($10,524,644 divided by 656,632 shares) $16.03 Net asset value, offering price and redemption price per class Y share ($41,032,778 divided by 2,566,534 shares) $15.99 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 25 Statement of operations Year ended 4/30/17 INVESTMENT INCOME Dividends (net of foreign tax of $16,008) $5,067,579 Interest (including interest income of $15,364 from investments in affiliated issuers) (Note 5) 15,468 Securities lending (net of expenses) (Notes 1 and 5) 393,303 Total investment income EXPENSES Compensation of Manager (Note 2) 2,068,821 Investor servicing fees (Note 2) 704,171 Custodian fees (Note 2) 27,266 Trustee compensation and expenses (Note 2) 21,700 Distribution fees (Note 2) 949,101 Administrative services (Note 2) 9,807 Other 269,983 Total expenses Expense reduction (Note 2) (9,242) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 66,803,466 Net realized loss on foreign currency transactions (Note 1) (896) Net unrealized depreciation of investments during the year (8,317,934) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Capital Opportunities Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 4/30/17 Year ended 4/30/16 Operations Net investment income $1,434,743 $1,602,208 Net realized gain (loss) on investments and foreign currency transactions 66,802,570 (53,056) Net unrealized depreciation of investments (8,317,934) (43,313,943) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,516,393) (2,224,704) Class B (4,178) (19,652) Class C (16,523) (45,988) Class M (11,160) (17,598) Class R (42,061) (66,614) Class R5 (99,359) (108,170) Class R6 (104,370) (143,097) Class Y (299,126) (491,566) From net realized long-term gain on investments Class A (14,719,483) (406,095) Class B (590,609) (17,385) Class C (1,487,036) (42,308) Class M (263,054) (6,746) Class R (717,939) (23,939) Class R5 (642,910) (14,381) Class R6 (615,037) (17,322) Class Y (2,130,468) (68,939) Decrease from capital share transactions (Note 4) (39,755,365) (57,070,265) Total decrease in net assets NET ASSETS Beginning of year 328,363,600 430,913,160 End of year (including undistributed net investment income of $2 and distributions in excess of net investment income of $23,018, respectively) The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on Total Redemption value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments distributions fees of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ April 30, 2017­ $13.86­ .07­ 2.68­ 2.75­ (.10) (.99) —­ $15.52­ 20.03­ $231,335­ 1.20­ .46­ 167­ April 30, 2016­ 15.53­ .07­ (1.59) (.13) (.02) —­ 13.86­ 228,846­ 1.16­ e .46­ e 55­ April 30, 2015­ 17.21­ .12­ .79­ .91­ (.08) (2.51) —­ 15.53­ 5.58­ 289,869­ 1.16­ .72­ 17­ April 30, 2014­ 14.01­ .04­ 3.22­ 3.26­ (.06) —­ —­ f 17.21­ 23.27­ 304,761­ 1.18­ .22­ 90­ April 30, 2013­ 12.56­ .07­ 1.39­ 1.46­ (.01) —­ —­ f 14.01­ 11.59­ 268,152­ 1.25­ .52­ 70­ Class B­ April 30, 2017­ $12.01­ (.04) 2.32­ 2.28­ (.01) (.99) —­ $13.29­ 19.11­ $7,913­ 1.95­ (.28) 167­ April 30, 2016­ 13.48­ (.04) (1.38) (.03) (.02) —­ 12.01­ 8,220­ 1.91­ e (.29) e 55­ April 30, 2015­ 15.29­ (.01) .71­ .70­ —­ (2.51) —­ 13.48­ 4.84­ 11,207­ 1.91­ (.04) 17­ April 30, 2014­ 12.50­ (.07) 2.86­ 2.79­ —­ —­ —­ —­ f 15.29­ 22.32­ 12,727­ 1.93­ (.53) 90­ April 30, 2013­ 11.29­ (.03) 1.24­ 1.21­ —­ —­ —­ —­ f 12.50­ 10.72­ 12,546­ 2.00­ (.24) 70­ Class C­ April 30, 2017­ $12.18­ (.04) 2.35­ 2.31­ (.01) (.99) —­ $13.49­ 19.13­ $20,371­ 1.95­ (.29) 167­ April 30, 2016­ 13.67­ (.04) (1.40) (.03) (.02) —­ 12.18­ 20,113­ 1.91­ e (.29) e 55­ April 30, 2015­ 15.47­ (.01) .72­ .71­ —­ (2.51) —­ 13.67­ 4.84­ 27,815­ 1.91­ (.03) 17­ April 30, 2014­ 12.64­ (.08) 2.91­ 2.83­ —­ —­ —­ —­ f 15.47­ 22.39­ 28,256­ 1.93­ (.53) 90­ April 30, 2013­ 11.42­ (.03) 1.25­ 1.22­ —­ —­ —­ —­ f 12.64­ 10.68­ 24,203­ 2.00­ (.24) 70­ Class M­ April 30, 2017­ $12.71­ (.01) 2.46­ 2.45­ (.04) (.99) —­ $14.13­ 19.45­ $3,977­ 1.70­ (.05) 167­ April 30, 2016­ 14.26­ (.01) (1.46) (.06) (.02) —­ 12.71­ 3,661­ 1.66­ e (.04) e 55­ April 30, 2015­ 16.01­ .03­ .73­ .76­ —­ (2.51) —­ 14.26­ 5.01­ 4,417­ 1.66­ .21­ 17­ April 30, 2014­ 13.05­ (.04) 3.00­ 2.96­ —­ —­ —­ —­ f 16.01­ 22.68­ 4,945­ 1.68­ (.28) 90­ April 30, 2013­ 11.75­ —­ f 1.30­ 1.30­ —­ —­ —­ —­ f 13.05­ 11.06­ 4,323­ 1.75­ .01­ 70­ Class R­ April 30, 2017­ $13.51­ .03­ 2.61­ 2.64­ (.06) (.99) —­ $15.10­ 19.68­ $10,097­ 1.45­ .23 167­ April 30, 2016­ 15.12­ .03­ (1.56) (.06) (.02) —­ 13.51­ 12,015­ 1.41­ e .24­ e 55­ April 30, 2015­ 16.82­ .08­ .78­ .86­ (.05) (2.51) —­ 15.12­ 5.36­ 22,148­ 1.41­ .47­ 17­ April 30, 2014­ 13.71­ —­ f 3.14­ 3.14­ (.03) —­ —­ f 16.82­ 22.93­ 21,754­ 1.43­ (.03) 90­ April 30, 2013­ 12.32­ .03­ 1.36­ 1.39­ —­ —­ —­ —­ f 13.71­ 11.28­ 17,077­ 1.50­ .26­ 70­ Class R5­ April 30, 2017­ $14.27­ .16 d 2.56­ 2.72­ (.15) (.99) —­ $15.85­ 19.18­ $17­ .88­ 1.09 d 167­ April 30, 2016­ 15.99­ .11­ (1.64) (.17) (.02) —­ 14.27­ 9,295­ .85­ e .77­ e 55­ April 30, 2015­ 17.65­ .17­ .83­ 1.00­ (.15) (2.51) —­ 15.99­ 5.96­ 10,891­ .85­ 1.02­ 17­ April 30, 2014­ 14.37­ (.04) g 3.44­ 3.40­ (.12) —­ —­ f 17.65­ 23.69­ 11,497­ .84­ (.26) g 90­ April 30, 2013 † 12.08­ .11­ 2.20­ 2.31­ (.02) —­ —­ f 14.37­ * 12­ .71 * .81 * 70­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 Capital Opportunities Fund Capital Opportunities Fund 29 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on Total Redemption value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments distributions fees of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class R6­ April 30, 2017­ $14.28­ .13­ 2.78­ 2.91­ (.17) (.99) —­ $16.03­ 20.56­ $10,525­ .78­ .87­ 167­ April 30, 2016­ 16.00­ .13­ (1.64) (.19) (.02) —­ 14.28­ 9,617­ .75­ e .86­ e 55­ April 30, 2015­ 17.66­ .19­ .82­ 1.01­ (.16) (2.51) —­ 16.00­ 6.01­ 11,625­ .75­ 1.12­ 17­ April 30, 2014­ 14.38­ .11­ 3.30­ 3.41­ (.13) —­ —­ f 17.66­ 23.80­ 10,785­ .74­ .66­ 90­ April 30, 2013 † 12.08­ .04­ 2.28­ 2.32­ (.02) —­ —­ f 14.38­ * 8,922­ .63 * .25 * 70­ Class Y­ April 30, 2017­ $14.24­ .10­ 2.78­ 2.88­ (.14) (.99) —­ $15.99­ 20.40­ $41,033­ .95­ .68­ 167­ April 30, 2016­ 15.96­ .11­ (1.65) (.16) (.02) —­ 14.24­ 36,596­ .91­ e .71­ e 55­ April 30, 2015­ 17.62­ .16­ .82­ .98­ (.13) (2.51) —­ 15.96­ 5.82­ 52,940­ .91­ .97­ 17­ April 30, 2014­ 14.34­ .08­ 3.29­ 3.37­ (.09) —­ —­ f 17.62­ 23.56­ 49,516­ .93­ .48­ 90­ April 30, 2013­ 12.85­ .10­ 1.43­ 1.53­ (.04) —­ —­ f 14.34­ 11.91­ 49,378­ 1.00­ .77­ 70­ * Not annualized. † For the period July 3, 2012 (commencement of operations) to April 30, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d The net investment income ratio and per share amount shown for the period ending April 30, 2017 may not correspond with the expected class specific differences for the period due to the timing of redemptions from the class. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. f Amount represents less than $0.01 per share. g The net investment income ratio and per share amount shown for the period ending April 30, 2014 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 30 Capital Opportunities Fund Capital Opportunities Fund 31 Notes to financial statements 4/30/17 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2016 through April 30, 2017. Putnam Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term growth of capital. The fund invests mainly in common stocks (growth or value stocks or both) of small and midsize U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund registered class T shares in February 2017, however, as of the date of this report, class T shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares are closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR, classR5, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. 32 Capital Opportunities Fund Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from Capital Opportunities Fund 33 foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $46,944,265 and the value of securities loaned amounted to $45,490,711. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains 34 Capital Opportunities Fund or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from nontax-able dividends, from redesignation of taxable distributions and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $681,447 to increase distributions in excess of net investment income, $24,521 to decrease paid-in capital and $656,926 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $23,005,586 Unrealized depreciation (4,871,837) Net unrealized appreciation 18,133,749 Undistributed short-term gain 29,636,260 Undistributed long-term gain 15,546,978 Cost for federal income tax purposes $357,652,200 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.626% of the fund’s average net assets. Putnam Management has contractually agreed, through August 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Capital Opportunities Fund 35 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $511,425 ClassR5 10,025 ClassB 17,726 ClassR6 4,887 ClassC 44,656 ClassY 82,685 ClassM 8,315 Total ClassR 24,452 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $616 under the expense offset arrangements and by $8,626 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $252, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 36 Capital Opportunities Fund The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $581,394 ClassB 1.00% 1.00% 80,640 ClassC 1.00% 1.00% 203,095 ClassM 1.00% 0.75% 28,357 ClassR 1.00% 0.50% 55,615 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $19,754 and $155 from the sale of classA and classM shares, respectively, and received $5,062 and $263 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $542,376,110 $596,704,166 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Capital Opportunities Fund 37 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassA Shares Amount Shares Amount Shares sold 1,079,560 $16,228,777 1,399,959 $20,057,849 Shares issued in connection with reinvestment of distributions 1,021,903 15,522,710 170,417 2,482,979 2,101,463 31,751,487 1,570,376 22,540,828 Shares repurchased (3,708,840) (55,482,679) (3,716,589) (53,133,747) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassB Shares Amount Shares Amount Shares sold 67,279 $869,250 52,746 $664,203 Shares issued in connection with reinvestment of distributions 44,201 576,820 2,845 36,024 111,480 1,446,070 55,591 700,227 Shares repurchased (200,621) (2,580,842) (202,654) (2,516,222) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassC Shares Amount Shares Amount Shares sold 200,635 $2,669,652 206,836 $2,597,069 Shares issued in connection with reinvestment of distributions 107,161 1,418,807 6,399 82,158 307,796 4,088,459 213,235 2,679,227 Shares repurchased (449,267) (5,892,174) (597,055) (7,296,576) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassM Shares Amount Shares Amount Shares sold 21,525 $298,296 7,057 $93,184 Shares issued in connection with reinvestment of distributions 18,996 263,289 1,723 23,075 40,521 561,585 8,780 116,259 Shares repurchased (47,086) (640,538) (30,434) (408,877) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassR Shares Amount Shares Amount Shares sold 168,188 $2,418,060 236,163 $3,313,762 Shares issued in connection with reinvestment of distributions 41,444 613,376 5,133 72,946 209,632 3,031,436 241,296 3,386,708 Shares repurchased (430,627) (6,189,631) (816,936) (11,457,088) Net decrease 38 Capital Opportunities Fund YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassR5 Shares Amount Shares Amount Shares sold 34,045 $514,265 92,455 $1,302,719 Shares issued in connection with reinvestment of distributions 47,429 742,269 8,181 122,551 81,474 1,256,534 100,636 1,425,270 Shares repurchased (731,975) (11,651,702) (130,311) (1,951,664) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassR6 Shares Amount Shares Amount Shares sold 133,709 $2,135,873 106,173 $1,618,860 Shares issued in connection with reinvestment of distributions 45,939 719,407 10,702 160,419 179,648 2,855,280 116,875 1,779,279 Shares repurchased (196,552) (3,009,369) (169,722) (2,409,214) Net decrease YEAR ENDED 4/30/17 YEAR ENDED 4/30/16 ClassY Shares Amount Shares Amount Shares sold 1,329,923 $20,926,725 464,483 $6,872,306 Shares issued in connection with reinvestment of distributions 149,050 2,329,653 33,688 503,978 1,478,973 23,256,378 498,171 7,376,284 Shares repurchased (1,481,562) (22,555,659) (1,245,297) (17,900,959) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 1,061 100.00% $16,824 ClassR6 1,065 0.16 17,072 Note 5: Affiliated Transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at beginning of the Investment the end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Cash Collateral Pool, LLC * $37,957,884 $234,197,514 $225,211,133 $367,604 $46,944,265 Putnam Short Term Investment Fund ** 6,341,414 130,568,980 130,548,247 15,364 6,362,147 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1).Investment income shown is included in securities lending income on the Statement of operations. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Capital Opportunities Fund 39 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management have evaluated the amendments and their impact, if any, on the fund’s financial statements. 40 Capital Opportunities Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $40,384,865 as a capital gain dividend with respect to the taxable year ended April 30, 2017, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 8.55% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 9.06%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2018 will show the tax status of all distributions paid to your account in calendar 2017. Capital Opportunities Fund 41 42 Capital Opportunities Fund Capital Opportunities Fund 43 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2017, there were 110 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Officer, Vice President, Principal Financial Officer, Principal and Compliance Liaison Accounting Officer, and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 Susan G. Malloy (Born 1957) General Counsel, Putnam Investments, Vice President and Assistant Treasurer Putnam Management, and Putnam Retail Management Since 2007 Director of Accounting & Control Services, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Putnam Michael J. Higgins (Born 1976) Investments and Putnam Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 44 Capital Opportunities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj P. Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Independent Registered Public Principal Executive Officer, Vice President, Director of Accounting Firm and Compliance Liaison Proxy Voting and Corporate PricewaterhouseCoopers LLP Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, Ms. Baumann and Mr. Singh qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2017	$59,653	$ — $5,821	$ — April 30, 2016	$52,650	$ — $5,651	$ — For the fiscal years ended April 30, 2017 and April 30, 2016, the fund's independent auditor billed aggregate non-audit fees in the amounts of $606,610 and $636,087 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
